DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, 11 and 19 are drawn to a synergistic mixture, classified in CPC C07C 11/02.
II. Claims 5-10, 12-17 and 19-24 are drawn to methods of inducing hygienic behavior in honey bees, classified in CPC A01N 25/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used for a materially different process of using that product, such as pheromones for attracting insects to an insect trap.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
searching each invention requires different search strategies and queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Julia Kim on 02/25/2022 a provisional election was made without traverse to prosecute the invention of methods of inducing hygienic behavior in bees, claims 5-10, 12-17 and 19-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-4, 11 and 18 are 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Status of Examination
	Claims 1-24 are pending, claims 1-4, 11 and 18 are withdrawn and claims 5-10, 12-17 and 19-24 are currently under examination.
	Applicant claims methods of inducing hygienic behavior in bees by contacting hive cells with a composition that comprises 10-tritriacontene, 8-hentriacontene, 8-heptadecene and 6-pentadecene or agriculturally acceptable derivatives thereof, each individually in an amount of about 0.1 wt% to about 1 wt%, wherein the composition may also contain an agriculturally acceptable diluent or carrier.  The hygienic behavior comprises eating or removing diseased brood or bees, removing pests or parasites, uncapping hive cells or uncapping and recapping hive cells and results in suppression of mite production, decreased mite survival or suppression of a mite infestation.   
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, 17 and 24 recite the limitation "the diseased brood or diseased honey bees" in line 1 of each respective claim.  There is insufficient antecedent basis for this limitation in these claims.  For purposes of examination, claims 10, 17 and 24 will be deemed to depend from claims 6, 13 and 20, which corrects the issue.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-10, 12-17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nazzi et al. (Aidologie, 35 (2004): 65-70) in view of Salvy et al. (Parasitology 122.2 (2001): 145-159) and Del Piccolo et al. (Parasitology, 137 (2010): 967-973), as evidenced by Abdullah et al. (Apidologie, 37.1 (2006):31-40).
Applicant Claims
The scope and content of the claims is discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Nazzi et al. teach that hygienic behavior toward mite infested brood is mediated by semiochemicals emanating from Varroa destructor infested brood (abstract).  Nazzi confirmed that honey bees will uncap and remove mite infested brood, thought to be exposed to semiochemicals emitted from infested brood, thus meeting the limitation of claims 10, 17 and 24 (pg 67, col 2, para 2-4).  Nazzi et al. further indicate that proof that the semiochemicals come from the infested brood rather than the mites themselves, stems from the removal rate of infested brood increasing over time, as opposed to immediate removal at time of initial mite infestation (pg 68, col 2, para 2). 
Nazzi et al. determined via SPME-GC-MS that infested cells released more pentadecene, and in some cases heptadecene, than healthy control cells (pg 67, col 2, para 4 to pg 68, col 1, para 1).  Regarding claims 5, 12 and 19, which requires application of a composition which comprises, consists essentially of or consists of 6-pentadecene, 8-heptadecene, 8-hentriacontene and 10-tritriacontene, or agriculturally acceptable derivatives thereof and mixed with an agriculturally acceptable diluent or carrier, Nazzi et al. teaches applying 6-pentadecene and 8-heptadecene in the agriculturally acceptable diluent hexane to hive cells, and thus, with the exception of application of hentriacontene and tritriacontene, teaches these requirements of claims 5, 12 and 19 (pg 66, col 2, para 5 to pg 68, col 1, para 4).  The amount of pentadecene and heptadecene applied in hexane is about 0.1% and thus reads on the amounts required in the method of claim 5 (which refers to the composition of claim 1) of about 0.1 wt% to about 1 wt% (Figure 3, pg 66, col 2, para 5- 1µg in 1 µl of hexane, based upon assumption that density of hexane is 0.66 g/ml).
Increased hygienic behavior of the bees exposed to 6-pentadecene was observed, manifested by cleaning of the treated capped worker cells, which necessarily would have involved a step of uncapping the hive cells and removing brood thought to be infested, thus reading on the limitations of claims 5, 6, 9, 12, 13, 16, 19, 20 and 23 (pg 66, col 2, para 5 to pg 68, col 1, para 4).  As evidenced by Abdullah et al., the hygienic behavior of uncapping and removing infested brood results in suppression of mite production via removing mite progeny that have been oviposited on the infested brood (Abdullah et al., pg 32, col 1, para 1). Therefore, the teachings of Nazzi et al., which suggest uncapping and removing infested brood from hive cells would have resulted in suppression of mite production and mite infestation and would have removed pests from the hive, thus meeting the limitation of claims 7, 8, 14, 15, 21 and 22 (Nazzi et al., pg 67, col 2, para 2-4; pg 69, col 1, para 4).  It is noted that the 8-heptadecene treatment resulted in a non-statistically significant increase in cleaning of the treated capped worker cells, and that the 8-heptadecene was not detrimental to hygienic behavior of bees compared to control (pg 66, col 2, para 5 to pg 68, col 1, para 4).  
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Nazzi et al. describe the method as discussed above, but fail to specifically teach inclusion of hentriacontene or tritriacontene in the composition that is applied to hive cells, nor provide motivation for selecting 8-heptadecene.  The teachings of Salvy et al. and Del Piccolo et al. help to cure this deficit.
Salvy et al. analyzed cuticular hydrocarbons of bees which are parasitized with 0, 1 or 2 Varroa jacobsoni mites (abstract).  It was determined that cuticular hydrocarbons of those bees parasitized with 2 mites could be differentiated from those from non-parasitized or only single mite parasitized bees on account of increased concentration of two cuticular hydrocarbons in the double mite parasitized bee, namely, the alkenes 10+9-31:1 (an agriculturally acceptable derivative (isomer) of 8-hentriacontene) and 10-tritriacontene, which both read on two of the alkenes required by the methods of claims 5, 12 and 19 and claims which depend therefrom (pg 153, col 2, para 2).
Del Piccolo observed that the parasitic mite, Varroa destructor, prefers parasitizing nurse bees over pollen foragers, which pollen foragers have a higher cuticular content of 8-heptadecene (abstract).  Del Piccolo et al. confirmed that 8-heptadene acts as a repellent to Varroa destructor mites by treating nurse bees with 8-heptadecene, and observing that the mites were subsequently repelled from treated nurse bees (abstract, Fig. 1-2).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nazzi et al., Salvy et al. and Del Piccolo et al. because all of the references are directed to controlling Varroa mite infestations in a beehive.  Regarding the requirement that a combination of 10-tritriacontene, 8-hentricontene, 8-heptadecene and 6-pentadecene or agriculturally acceptable derivatives are applied to a beehive, as Nazzi et al. and Salvy teach that 6-pentadecene, 10-tritriacontene and 10+9-hentricontene are all increased in varroa infested brood and additionally that hive cells treated with these alkenes increase hygienic behavior of bees, it would have been obvious to one of ordinary skill in the art to provide and apply such a mixture to hive cells in order to induce hygienic behavior of bees with a reasonable expectation of success.  Furthermore, the combination of a first compound having a first known property with a second compound with this same property to provide a mixture that also contains this same property would have been prima facie obvious.  In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980).  
Regarding the inclusion of 8-heptadecene in this same composition, as Del Piccolo et al. demonstrates that application of 8-heptadecene to hive cells results in repelling of Varroa mites and as Nazzi et al. evidence that application of 8-heptadecene is not detrimental to hygienic behavior in bees, it would have been obvious to one of ordinary skill in the art to include the 8-heptadecene in the alkene mixture suggested by Nazzi et al. and Salvy et al. in order to further enhance, such as more than additively, the suppression of mite infestation of a beehive. 
As evidenced by Abdullah et al., an increase of hygienic behavior, such as uncapping and removing infested brood would have helped to suppress mite infestation.  In light of this fact and based upon the teaching of Nazzi et al. that it takes some time after mite infestation for the semiochemicals to build up to an extent that the bees remove the infested brood, it would have been obvious to one of ordinary skill in the art to provide this mixture of alkenes which comprises, consists essentially or consists of 10-tritriacontene, 8-hentricontene, 8-heptadecene and 6-pentadecene or agriculturally acceptable derivatives thereof to accelerate this hygienic behavior of bees in order to suppress the mite infestation of already infested brood more quickly. 
Regarding the requirement that the alkenes are present in about 0.1 wt% to about 1 wt%, as Nazzi et al. exemplify concentrations of 8-heptadecene and 6-pentadecene of about 0.1%, which falls directly within the claimed range, it would have been prima facie obvious to include 8-deptadecene and 6-pentadecene in the composition in these concentrations.  Furthermore, as Nazzi et al. demonstrates that 0.1 wt% of 6-pentadecene is sufficient to induce a statistically significant increase in hygienic behavior in bees, it would have been obvious to provide the 10-tritriacontene and 8-hentriacontene in this same amount of about 0.1 wt%, which compounds are taught by Salvy et al. to also induce this same behavior in bees.  Based upon the data presented in Nazzi regarding induced hygienic behavior in bees while utilizing this concentration, one of ordinary skill in the art would have had a reasonable expectation of success in inducing hygienic behavior in bees with this same concentration of 10-tritriacontene and 8-hentriacontene.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-10, 12-17 and 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, 8, 11 and 12 of U.S. Patent No. 10,524,455 (hereinafter ‘455) in view of Nazzi et al., Salvy et al. and Del Piccolo et al. above.   Claims 1, 4, 5, 7, 8, 11, 12 of ‘455 disclose methods of inducing hygienic behavior in bees by contacting hive cells with an effective amount of 10-tritriacontene and an agriculturally acceptable diluent where the hygienic behavior comprises uncapping and recapping hive cells, removing pests or parasites, removing diseased honey bees or brood from hive cells or eating diseased brood or honey bees, wherein the hygienic behavior results in suppression of mite reproduction, decreased mite survival or suppression of a mite infestation.  Additionally, the claims of ‘455 disclose the diseased brood or honey bees are infested with pests or parasites, infected with a pathogen or are damaged, but fail to specifically teach the addition of 8-hentriacontene, 8-heptadecene or 6-pentadecene.  Nonetheless, Nazzi et al. teach that composition comprising about 0.1 wt% 6-pentadecene induces hygienic behavior in bees, Salvy et al. teaches that an agriculturally acceptable derivative (isomer) of 8-hentriacontene induces hygienic behavior in bees and Del Piccolo et al. teaches that 8-heptadecene has mite repelling ability, and thus it would have been obvious to one of ordinary skill in the art to add 6-pentadecene, 8-heptadecene and 8-hentriacontene to the 10-tritriacontene composition for inducing hygienic behavior in bees and thus control a mite infestation.  Thus, claims 5-10, 12-17 and 19-24 of the instant application would have been obvious over the disclosure of claims 1, 4, 5, 7, 8, 11 and 12 of ‘455 in view of the teachings of Nazzi et al., Salvy et al. and Del Piccolo et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812. The examiner can normally be reached Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699